Title: To John Adams from François Adriaan Van der Kemp, 15 July 1803
From: Van der Kemp, François Adriaan
To: Adams, John



Dear Sir!
Oldenbarneveld 15 July 1803.

Since I Send you, at your for me So highlÿ gratifying—demand mÿ Lucubrations on Jefferson’s and Buffon’s theories—I have the honor to Submit to your criticism a Short essay on the use of copper and brass during the trojan War, addressed to our mutual frend John Luzac. I had the pleasure to send you, as you desired, his historÿ of the French Revolut. Could I imagine—that you would construe these lines as an importune urging for answer I Should have bereaved me Self of the pleasure, of assuring you of my respect—knowing, that your precious time is always engaged, and considering it as a Sacrifice for you, when, indulging your feelings you condescend to honour an Old Client with your instructing Lines. But, I Should not deserve Sir! your distinction, if I was longer Silent;—permit me then again a few lines, and I shall consider it as a new favour, if theÿ have been acceptable—
My Sketch of the Achaic Republick has been Send to my frend Lindseÿ—London—who—Shall—After having perused it—communicate to my frend Luzac—Your Son told mr Huÿdekoper to whom I Send the ms "that Mr. Dennie had no time to make an Extract of it—that he could not place the whole—peace-meal—it Seemed to mr Adams that it was a work of Some erudition—and that he was Sorry, that the author did not write it in Dutch—"
Tho’ your good wishes have been frustrated—I nevertheless, feel me Self indebted for your advice and kind wishes—and am convinced, if its real worth can equalise your affectionate judgment, it Shall place me yet higher on the Scale of esteem of my European friends—
I am apprehensive, that, notwithstanding your inclination to favour me, a Second lecture of my Letters on Jefferson’s Theorÿ, made a less favourable impression, and tho’ you discern’d, and allow’d me credit, for, the real value of Scattered reflections, the whole notwithstanding can not bear the Severe Scrutinÿ of your enlightened Academÿ: This, I concieve, might be the case, if there was nothing against it—besides the untaught language—in which it is delivered.—But let this not Dear Sir! prevent you to declare me the issue; I am not craving of public applause, if proved by you—it will be a Spurr to continue my researches, and, by chance, I maÿ communicate to my frends a hint—to have an useful truth developed by them.
If you consider the performance valuable enough, I Shall again devote this winter to them—make advantage of your remarks and Send them to my frend Lindseÿ—
You remember Otto’s Memoir on the discovery of America in the American Phil. Trans. Tom. ii Since I wrote my Last I was favoured again with a valuable present of Italian Literature—among which, Magliachochi’s Letters—and the Proze Fiorentine in which I find a corroborating evidence of Martin Boëhm’s nautical merits—It is an oration of  delle lode di Filippo Sassetti di Luigi Alemanni. Part ii. vol. iv. orat. 5 pag. 4i—“Märtino Boëms, allievo del Monteregio, che insegnò a Portughesi conoscere la larghezza delle Lontananze in mare tra l’un pole all’ altro, con oprar L’astrolabio in navigando” I expect every daÿ—Some interesting lucubrations of Luzac—via Boston—which I Shall Submit to your inspection—to favour him with your criticism but the unhappy Situation of his devoted countrÿ maÿ prevent this excellent man in dispatching it—as he intended.
Continue to favour me with your remembrance, and permit me to assure you, that no American can be with more zeal and attachment and higher respected / Your most Obed. and / Obliged sert.
Fr. Adr. vanderkemp